DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 08 April 2020 has been entered.  After entry of the amendment claims 1-22 are currently pending in the application.

Claim Objections
Claim 6 is objected to because of the following informalities:  The phrase “Portland cement raw material limestone” should be – Portland cement raw material, limestone –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the phrase “the crystalline hydratable phases” lacks proper antecedent basis.
In claim 2, the phrases “the determination of the particle size distribution” and “the Rosin-Rammler Parameter (slope) n” lack proper antecedent basis.
In claim 3, the phrase “the transformation step” lacks proper antecedent basis.
In claim 9, the phrases “the determination of the particle size distribution”, “the Rosin-Rammler Parameter (slope) n”, “the amount of bound water”, “the amount of additionally bound carbon dioxide”, “the initially bound water mass”, and “the initially bound water” lack proper antecedent basis.
In claim 12 it is unclear as to which claim this claim depends from as all of the recited claim numbers have been deleted from the claim.
In claim 15, the phrase “the activity index of OH-“ lacks proper antecedent basis.
In claim 16, the phrase “the dissolution of the calcium ions” lacks proper antecedent basis.
In claim 17, the phrase “the dissolution of the carbonate ions” lacks proper antecedent basis.

Reference Cited By The Examiner
US Patent No. 11,111,177 B2 teaches a method of manufacturing a binder with a high belite content (i.e. dicalcium silicate).  The method however differs from the claimed method in that it fails to teach or suggest all of the claimed method steps.
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest all of the claimed method steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
March 14, 2022